FRICK, J.
(dissenting). I am unable to concur either in the reasoning or conclusions of tbe majority of tbe court. As I read sections 3188 and 3210, which are tbe ones in question here, no difficulty whatever exists in giving all of their provisions full scope and effect. In view, however, that a difference has arisen among the members of this court respecting the true intent and meaning of the provisions of those sections, I shall give a brief history of both sections in order to afford the reader a better understanding of the purpose of the Legislature in adopting them, and shall, as briefly as I can, give my reasons for my conclusions.
Our inheritance tax law was first adopted in 1901 (Laws Utah 1901, c. 62). As then adopted, the law was more or less crude and imperfect. In that act no provision was made for special appraisers, but the appraisement was made under the general probate statute. That condition remained for quite a number of years. In Laws Utah 1903, c. 95, a few unimportant amendments were made, but still no special appraisers were provided for. In 1905, however (Laws Utah 1905, c. 119), chapters 62 and 95 aforesaid were repealed, and the inheritance tax law much improved and enlarged. While in the 1905 act as amended special appraisers were provided for, yet no special compensation for services was fixed. In that act, however, for the first time, special provision was made for the payment of costs. See section 26 of that act, whieh'reads as follows :
“In all cases wliere any property so passes as to be liable to taxation nnder the inheritance law, all costs of the proceedings had for determining the amount of such tax or for determining whether the property of the entire estate is sufficient in amount as to render that part passing to heirs subject to the tax, shall be chargeable to such estate, and to discharge the lien upon such property all costs, as well as the taxes must be paid. In all other cases the costs are to be paid as ordered by the court, and when a decision adverse to the state has been rendered, with an order *370that the state pay the costs, it is the duty of the clerk of the court in which such action was pending to certify the amount of such costs to the State Treasurer who shall, if said costs be correctly certified, and the case has' been finally terminated, present the claim to the State Board of Examiners, to audit, and, said claim being allowed by said board, the State Auditor is directed to issue a warrant on the State Treasurer in payment of such costs.”
That section was subsequently carried forward into Comp. Laws Utah 1907 as section 1220x25. In 1915 (Laws Utah 1915, c. 28) section 1220x1, with other sections of the in--heritance tax law as the same had been carried into Comp. Laws Utah 1907, was amended. In that act special provision was made for the first time for the payment of compensation to the inheritance tax appraisers. The provision was made as now found in Comp. Laws Utah 1917 as section 3188, which reads as follows:
“Appraisers shall receive $5 per diem for actual services and such necessary expenses incurred in the performance of their duties as may be allowed by the court appointing the same, to be paid out of the state treasury as other state officers are paid. Any appraiser appointed under this title who shall take any fee or reward from any executor, administrator, trustee, legatee, next of kin, or heir of any decedent, or from any other person liable to pay said tax or any portion thereof, shall be guilty of a misdemeanor.”
In the act of 1915, however, wherein section 3188 appears for the first time, section 26 of chapter 119, Laws Utah 1905, which constituted section 1220x25 of Comp. Laws Utah 1907, was re-enacted in the terms as adopted in chapter 119 aforesaid. The law as it was left by chapter 119 was carried into Comp. Laws Utah 1917, in which the section providing for compensation is designated as section 3188, supra, and section 26 of chapter 119, Laws Utah 1905, constitutes section 3210, which I have already set forth in full.
In chapter 64, Laws Utah 1919, a large number of sections as found in Comp. Laws Utah 1907 were amended, but section 3210, being the same as section 26 of chapter 119 of Laws Utah 1905, was re-enacted, while section 3188 was omitted.
It will thus be seen that, when section 3188, respecting the payment of compensation to the appraisers, was adopted in 1915, section 3210 remained in full force and effect and with*371out change. Moreover, section 3210 as it now reads has been retained in full force and effect ever since it was first adopted in chapter 119, Laws Utah 1905, and as re-enacted in chapter 64, Laws Utah 1919.
Through all the mutations and changes of our inheritance tax law, therefore, the provisions of section 3210 have remained without change in full force and effect, except that in chapter 64 of the Laws of Utah 1919 the two words “Attorney General” were substituted for the two words “State Treasurer” to make that section conform to the amendment respecting the collection of the inheritance tax by the Attorney General instead of by the State Treasurer. While that change in itself is trivial, it is, nevertheless, of much significance in that the Legislature did not overlook the provisions of section 3210 with respect to costs, but re-enacted that section to make the change just stated, and all of the provisions respecting the payment of costs were retained precisely as they were first adopted in 1905 and as re-enacted in all of the subsequent amendments to the inheritance tax law. If, therefore, there were no other reason for giving the provisions respecting the collection of costs by the state full force and effect, the one just referred to would alone be sufficient to require us to construe the two sections aforesaid so as to effectuate that result. The history of the several enactments to which I have briefly referred clearly shows the intention of the Legislature to maintain in full force the provisions of section 3210, regardless of other changes in the law.
There are, however, still other reasons why the provisions of both section 3188 and section 3210 should be given full effect. In 2 Lewis, Suth. St. Const. (2d Ed.) § 380, the principal rule of construction is stated in these words:
“It is an elementary rule of construction that effect must be given, if possible, to every word, clause, and sentence of a statute. Statutes should be so construed that effect may be given to all of their provisions, so that no part will be inoperative or superfluous, void, or insignificant, and so that one section will not destroy another.”
The text is supported by almost innumerable authorities. If, therefore, we read the provisions of section 3188 and sec*372tion 3210 with tbe foregoing canon of construction in mind and in tbe light of tbeir bistory, there is, there can be, no difficulty in giving all’ of tbeir provisions full force and effect. If, however, we adopt tbe conclusions of tbe majority, we must not only ignore both the foregoing canon of construction and history of those sections, but we must pass over in silence one of the important, if not controlling, provisions of section 3210. It is there in explicit terms provided:
“In all cases where any property so passes as to he liable to taxation under the inheritance law, all costs of the proceedings had for determining the amount of such tax or for determining whether the property of the entire estate is sufficient in amount as to render that part passing to heirs subject to the tax, shall be chargeable to such estate, and to discharge the lien upon such property all costs, as well as the taxes, must be paid.’’ (Italics mine.)
No one, it seems, found any difficulty in construing and applying those provisions of that section prior to the commencement of the proceedings in this case. It was utterly immaterial whether the appraisers’ fees were much or little so long as those costs had to be paid. Can it now successfully be contended that the appraisers’ fees are not embraced within the language used which is italicized? How can the value of an estate be determined except by making an appraisement? If, therefore, all costs “shall be chargeable to the estate,” “all” must necessarily include the costs of ascertaining the.value of the estate.,, The principal item of costs of ascertaining that value consists of. appraisers’ fees. If all costs are to be paid by the estate, therefore, upon what theory can it be held that only a part need be paid?
It is contended, however, that because in section 3188 it is provided that the appraisers shall be “paid out of the state treasury as other state officers are paid,” therefore the estate by implication is to be relieved from the payment of those costs. If that contention prevails, however, then all of the provisions of the inheritance tax act cannot be given full force and effect. Then only the provisions of- section 3188 are made effective while those of section 3210 which I have herein italicized are entirely ignored. In reality, however, there is no conflict, much less an unavoidable repugnancy, *373between the provisions of the two sections. All the provisions of both may stand and be given effect. All that was intended to be accomplished by the adoption of section 3188 was to overcome the incongruity that existed in the inheritance tax act before its adoption. By reference to the provisions of section 3210 as originally adopted and as continued in force to the present time it will be seen that in all cases where the ascertained value of the estate did not authorize the collection of the inheritance tax under the inheritance tax act the costs “are to be paid as ordered by the court,” and in case a decision adverse to the state was rendered “with an order that the state pay the costs, ’ ’ then the clerk of the court was required to certify such fact to the State Treasurer, etc. The inheritance tax appraisers thus always were required to wait for their fees until the estate was settled and had to abide by the orders of the court with respect to the payment of costs. In order to cure that difficulty section 3188 was adopted in 1915. In view that all the provisions of section 3210 as adopted in 1905 were retained in full force and effect, nothing more was intended therefore by the adoption of section 3188 than to provide for certain and speedy payment of the appraisers’ fees and to relieve them of the temptation to make inequitable appraisements. It was no more difficult, however, to collect the costs and expenses incident to making appraisements, including appraisers’ fees, after section 3188 was adopted in 1915 than it was before it was adopted. Moreover, the meaning of the language of section 3210 respecting the payment and collection of costs was and is precisely the same as it was before section 3188 was adopted. If the meaning is the same, then the effect must be the same.
In the face of the history of the legislation and the language used in the two sections in question, when construed in accordance with the cardinal rules of construction, can any one successfully contend that the provisions of section 3210 do not mean precisely what they meant before 1915, and that they should not be given full force and effect ? Is there anything incongruous about doing that? Why is the state to be deprived of collecting costs merely because it has provided *374a different and more satisfactory method of paying the state’s appraisers ? Has it not now tbe same right to collect the costs and to pay the money into the state treasury that it had before the enactment of section 3188 and to apply it in payment of its obligations precisely as it did before 1915 ? Again, why should the taxpayers be called upon to pay the expenses of appraising estates to ascertain their value for the purpose of .collecting the inheritance tax? If the taxpayers are required to do that the amount of the inheritance tax is reduced precisely to that extent. I confess my utter inability to perceive any valid reason against the state’s power to collect costs now precisely as before the enactment of section 3188, while, upon the other hand, the language of the statute, when construed in the light of the cardinal rules of construction, clearly supports the state’s right to do so.
As a final reason why the ordinary meaning of the language used in the inheritance tax act should not prevail it is urged that the Legislature in 1915 amended what is now section 3186 of that act by eliminating therefrom the words “the cost of appraisement for the purpose of assessing the inheritance tax”; that by so doing such costs were treated as a part of the estate upon which the tax should be computed and paid. It is contended, therefore, that inasmuch as the estates were not allowed to deduct such costs after said amendment, in lieu thereof the state assumed to pay them. Quite apart from the fact that such a reason can have no effect upon the usual and ordinary meaning of the language used in the act, the alleged reason, nevertheless, in and of itself, has no force or effect. The elimination of the quoted words merely accomplished what should have been done long before, namely, to prevent deductions from estates that should not have been allowed at all. There never was any reason whatever why the costs of appraisement should be deducted as debts from the assets of the estate. But how can any reasonable person assume that by eliminating the foregoing words from the section aforesaid and thereby requiring that the tax be computed upon the whole estate without deducting the cost of appraisement because of that slight burden im*375posed upon the estates, the state, in lieu thereof, would assume a twentyfold greater burden? Take the case at bar as an example. Here the cost of appraisement amounts to $300, which is the amount in controversy. The tax upon that sum would amount to $15. That sum the state would now collect, which it could not have collected before the- amendment of section 3188 by striking out the words before stated. It is, however, insisted that in lieu of the $15 aforesaid which the state would collect the Legislature has imposed upon the general taxpaying public an additional burden of paying $300, the amount involved here; and this, too, at a time when every one knows that the Legislature is using every possible means of raising a sufficient revenue to defray the extraordinary expenses of the state. While the writer has heard many reasons advanced why the Legislature amended a particular law, or why it included a particular provision therein, yet he has never heard of a case where it is insisted that the ordinary meaning of language shall not prevail in favor of the state because it has assumed a burden of twenty to one against itself. The reason just discussed why the language of the statute should not be given its ordinary effect, however, merely illustrates how far afield we will be required to go in order to avoid the natural and usual order of things.
The judgment of the district court should be affirmed, with costs.